              Case 18-51885-grs                          Doc 20      Filed 12/17/18 Entered 12/17/18 22:51:16                        Desc Main
                                                                     Document      Page 1 of 7
 Fill in this information to identify your case:
 Debtor 1               Christopher M. Lewis
                              First Name            Middle Name           Last Name
 Debtor 2            Amy N. Lewis
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the        EASTERN DISTRICT OF KENTUCKY                                            Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 18-51885                                                                                 have been changed.
 (If known)                                                                                                            Section 3.1 and 8.1


Local Form 3015-1(a)
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

               $627.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):


2.3 Income tax refunds.
         Check one.

APPENDIX D                                                                    Chapter 13 Plan                                                   Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 18-51885-grs                           Doc 20      Filed 12/17/18 Entered 12/17/18 22:51:16                       Desc Main
                                                                     Document      Page 2 of 7
 Debtor                Christopher M. Lewis                                                      Case number        18-51885
                       Amy N. Lewis

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
         Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.



2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $37,620.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

          Check one.
                    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                    The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                    required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                    by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                    disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                    a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                    as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                    below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                    otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                    that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                    by the debtor(s).
 Name of Creditor Collateral                        Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                    payment                   arrearage (if any) on arrearage on arrearage                  total
                                                    (including escrow)                               (if applicable)                        payments by
                                                                                                                                            trustee
                        3120 Gilmore
                        Trce Lexington,
 Freedom                KY 40511-8891                                         Prepetition:
 Mortgage Corp          Fayette County                           $0.00              $1,517.42             0.00%                  $34.49          $1,517.42
                                                    Disbursed by:
                                                        Trustee
                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.


                                                                             Chapter 13 Plan                                                   Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 18-51885-grs                           Doc 20          Filed 12/17/18 Entered 12/17/18 22:51:16                           Desc Main
                                                                         Document      Page 3 of 7
 Debtor                Christopher M. Lewis                                                                Case number       18-51885
                       Amy N. Lewis

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of           Amount of         Amount of          Interest     Monthly        Estimated
 creditor              amount of                                     collateral         claims senior     secured claim      rate*        payment        total of
                       creditor's                                                       to creditor's                                                    monthly
                       total claim                                                      claim                                                            payments
                                             2 couches
                                             ($600);
                                             entertainm
 Synchron                                    ent center
 y Bank                $2,448.00             ($700)                  $1,300.00               $0.00           $1,300.00        5.25%          $33.14           $1,458.15
                                             2013
 Wells                                       Nissan
 Fargo                                       Altima
 Dealer                                      123,000
 Svcs                  $8,000.00             miles                   $4,600.00               $0.00           $4,600.00        5.25%         $117.26           $5,159.62

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secured tax claim shall be
paid with interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding any contrary provision of the
plan

 3.3         Secured claims excluded from 11 U.S.C. § 506.

                       Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                        The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                            Amount of claim              Interest rate*    Monthly plan    Estimated total
                                                                                                                          payment         payments by trustee
                                     2014 Ford Edge
 Ally Financial                      60,000 miles                          $15,400.00                         5.25%             $392.58                     $17,273.56
                                                                                                                          Disbursed by:
                                                                                                                             Trustee
                                                                                                                             Debtor(s)

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.

3.4          Lien avoidance.

             Check one.


                                                                                    Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 18-51885-grs                           Doc 20      Filed 12/17/18 Entered 12/17/18 22:51:16                         Desc Main
                                                                     Document      Page 4 of 7
 Debtor                Christopher M. Lewis                                                       Case number        18-51885
                       Amy N. Lewis

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

                          Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6          All Other Secured Claims.
             An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the
             plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the
             value of the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the
             WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or
             if a secured tax claim with interest at the applicable statutory rate in effect on the date on which the plan is confirmed. Allowed
             administrative expenses shall be paid in full prior to distribution to this class of secured claims.

 Part 4:      Treatment of Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.10% of plan payments; and
             during the plan term, they are estimated to total $2,671.20.

4.3          Attorney's fees.

             1.            Counsel for the debtor requests compensation as follows:
                           a. Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $3,500.00 (not
                           to exceed $3,500). Of this amount, the debtor paid $1,000.00 prior to the filing of the petition, leaving a balance of $2,500.00
                           to be paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the
                           Rule 2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be
                           requested by separate application.

             OR

                           b.     An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

             2.            Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only
                           adequate protection payments ordered by the Court.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                    % of the total amount of these claims, an estimated payment of $

                                                                              Chapter 13 Plan                                                    Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 18-51885-grs                           Doc 20      Filed 12/17/18 Entered 12/17/18 22:51:16                Desc Main
                                                                     Document      Page 5 of 7
 Debtor                Christopher M. Lewis                                                        Case number   18-51885
                       Amy N. Lewis

                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the
           debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

7.2          Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 The Debtors' student loans will be paid by the Debtors outside the Plan and not by the Trustee.


 Part 9:      Signature(s):

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ Christopher M. Lewis                                            X             /s/ Amy N. Lewis
     Christopher M. Lewis                                                            Amy N. Lewis
     Signature of Debtor 1                                                           Signature of Debtor 2

       Executed on            December 7, 2018                                       Executed on      December 7, 2018

 X     /s/ W. Thomas Bunch II                                                 Date     December 7, 2018
       W. Thomas Bunch II
       Signature of Attorney for Debtor(s)

                                                                             Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 18-51885-grs                           Doc 20      Filed 12/17/18 Entered 12/17/18 22:51:16           Desc Main
                                                                     Document      Page 6 of 7
 Debtor                Christopher M. Lewis                                                    Case number   18-51885
                       Amy N. Lewis

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard
provisions included in Part 8.




                                                                             Chapter 13 Plan                                      Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
              Case 18-51885-grs                             Doc 20               Filed 12/17/18 Entered 12/17/18 22:51:16                                              Desc Main
                                                                                 Document      Page 7 of 7
 Debtor                 Christopher M. Lewis                                                                                     Case number                18-51885
                        Amy N. Lewis

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                                                                    $1,517.42

 b.     Modified secured claims (Part 3, Section 3.2 total):                                                                                                                            $6,617.77

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                                                                     $17,273.56

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                                                                   $0.00

 e.     Fees and priority claims (Part 4 total):                                                                                                                                            $0.00
 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                                                                      $7,040.05

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                                                         $0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                                                    $0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                                                              $0.00
 j.     Nonstandard payments (Part 8, total)                                                                                                               +                                  $0.00


 Total of lines a through j....................................................................................................................................                       $32,448.80




                                                                                                     Chapter 13 Plan                                                             Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
